UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6004


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JERMAINE ANDRE BLAND,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Malcolm J.
Howard, Senior District Judge. (2:05-cr-00027-H-1)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Andre Bland, Appellant Pro Se. Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine    Andre     Bland       appeals    the   district       court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction under Guidelines Amendment 750 and the Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372

(“FSA”).      On appeal, Bland argues that the district court should

have reduced his sentence below the pre-FSA mandatory minimum

sentence      applicable       to   his    offense    by    applying       18   U.S.C.

§ 3553(e) or (f) (2006).            He also asks this court to revisit the

district court’s original Guidelines calculations unrelated to

Amendment 750.         Because Bland did not raise these arguments in

the district court, we review them for plain error.                       See Fed. R.

Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 731-32

(1993).    We conclude that Bland has demonstrated no error, plain

or otherwise, on these grounds.                 See Melendez v. United States,

518 U.S. 120, 125-26 (1996) (recognizing that the Government

must file a § 3553(e) motion seeking or permitting a sentence

below the statutory mandatory minimum before the district court

is    authorized   to    impose     such    a    sentence);      United    States    v.

Henry, 673 F.3d 285, 292-93 (4th Cir.) (providing requirements

for relief under the “safety valve” provision of § 3553(f)),

cert. denied, 133 S. Ct. 182 (2012); United States v. Stewart,

595    F.3d     197,     201    (4th      Cir.     2010)    (acknowledging         that



                                            2
consideration of a § 3582(c)(2) motion does not constitute “a

full resentencing by the court”).

               Turning to the district court’s grounds for denying

relief under § 3582(c)(2), we have reviewed the record and find

no reversible error.            Accordingly, we affirm for the reasons

stated by the district court. *                 United States v. Bland, No.

2:05-cr-00027-H-1 (E.D.N.C. Dec. 20, 2012).                     We dispense with

oral       argument   because    the    facts    and   legal    contentions     are

adequately      presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.


                                                                         AFFIRMED




       *
       Insofar as Bland asks us to reconsider our conclusion in
United States v. Bullard, 645 F.3d 237 (4th Cir.), cert. denied,
132 S. Ct. 356 (2011), that the FSA does not apply retroactively
to those, like Bland, who were sentenced prior to the FSA’s
effective date, we decline his invitation. See id. at 246 (“[A]
panel of this court cannot overrule, explicitly or implicitly,
the precedent set by a prior panel of this court.” (internal
quotation marks omitted)); cf. Dorsey v. United States, 132 S.
Ct.   2321,   2335  (2012)   (holding   that   the  FSA  applies
retroactively to those whose crimes occurred before the FSA’s
effective date but who were sentenced after that date).



                                          3